DETAILED ACTION

This Office Action is in response to the application 16271712, filed on 02/08/2019. The application has a Foreign Priority date of 02/08/2018.

Claims 1-15 submitted on 02/08/2019 were examined. Claims 1-17 submitted on 05 February 2021 are currently pending and have been examined. Claims 1, 2, 7, and 9-15 are currently amended. Claims 3-6 and 8 are presented as original; and claims 16 and 17 are new.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The attached specification is OK to ENTER. It was previously is objected to because of the following informalities: In P. [10], “...FIG. 8 is a block diagram illustrating a specific configuration of the external communications network...” should read --...FIG. 8 is a detail view illustrating a specific configuration of the external communications network...--.

Allowable Subject Matter

Claims 1-17 are allowed. 

EXAMINERS AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by Attorney Young Seok Koo on 13 May 2021. 

This application is in condition for allowance except for the following formal matters: 
Claim 9, currently recites “...and the second steering controller are configured to be in an off state...” but should be changed to “...and the second steering controller are configured to be in the off state...” .
Claim 11, currently recites “...in a case in which an ignition is in an on-state, an engine is in a running state, and the second...” but should be changed to “...in a case in which an ignition is in the on-state, the engine is in the running state, and the second...”.
Claim 16, recites “...if an ignition is an off-state and the engine is in the stopped...controller are in an off-state, if the ignition...and the ignition is switched...controller are in an off-state.” but should be changed to “...if the ignition is in an off-state and the engine is in the stopped...controller are in the off-state, if the ignition...and the ignition is switched...controller are in the off-state.” .
Claim 17, recites “...if the ignition is in an off-state and the engine is in the stopped...controller are in an off-state, if the ignition...and the ignition is switched...if the engine...” but should be changed to “...if the ignition is in an off-state and the engine is in the stopped...controller are in the off-state, if the ignition...and the ignition is switched...if the engine...”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.P./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662